Title: To James Madison from James Leander Cathcart, 8 September 1802
From: Cathcart, James Leander
To: Madison, James


Dispatch No. 14
Sir
Leghorn Sepr. 8th. 1802
I conceive it my duty to forward Copy’s of all my correspondence that conveys the least intelligence to the department of State; however disagreeable this line of conduct may be on several occasions, I prescribed the rule myself, & from it I am resolved not to swerve, ’tho I am convinced it will procure me many private enemies, but at the same time I flatter myself it will promote the general good of the service & I assure you that only is my reason for forwarding the enclosed letter from Captn. Andrew Morris as it contains the most severe & pointed censure on the conduct of one of our gentlemen in command.
Enclosed is a copy of my dispatch No. 13 & its inclosures. I hope the measures their [sic] delineated will meet the approbation of government; I have read of my appointment to the Consulate of Algiers in a Newyork Newspaper, for which fresh mark of the Presidents & my Countrys approbation give me leave to return my most sincere thanks, & to assure you that the whole study of my life will be to merit a continuance of their confidence.
I have receiv’d no news from Barbary since my last, but by a letter from our Consul at Malta dated the 6th. of August I am inform’d that Hamet Bashaw the brother of the reigning Bashaw of Tripoli was preparing to depart in a few days for his government of Bengasi & Derna where undoubtedly he will be murder’d in less than six months.
I am in anxious expectation for instructions & a credit—to answer my expenditures here which I requested some months ago & remain with sentiments of the greatest respect & esteem Sir Your most Obnt. Servt.
James Lear. Cathcart
 

   
   RC and enclosure (DNA: RG 59, CD, Tripoli, vol. 2). For enclosure, see n. 1.



   
   Andrew Morris’s letter to Cathcart, 22 July 1802 (6 pp.; docketed by Brent as received in Cathcart’s dispatch no. 14), repeated the substance of his letter to Eaton of 21 July (see Eaton to JM, 5 Aug. 1802, n. 2) and added more suggestions about how the war with Tripoli should be conducted. After describing his capture, Morris criticized the navy command in general for not guarding the waters off Cape Bon, “a place that the necessity of strictly guarding, must appear to every naval Commander at War with Tripoli.” But Morris reserved his worst scorn for the captains of the American frigate and Swedish frigate blockading Tripoli, who during the five hours while the Tripolitan ship approached the harbor “never made the least effort to obstruct our progress when it was certainly in their power to Capture or run the Pirate on Shore before it was possible for them to be protected from their batteries” (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:176–78).



   
   See Cathcart to JM, 4 Sept. 1802, and n. 1.


